Pearson, C. J.
A judgment gives a lien upon all of the real property of the defendant in the County, from the time it is docketed. So the judgment owned by Alexander was *579properly put last in the order of payment, unless there be some ground for making an exception.
On the argument, Mr. Scott relied upon the provision in regard to existing judgments. “ No lien acquired before the ratification aforesaid, shall be lost by any change of process.3’ O. C. P. sec. 403. In this instance, there was a change of process, from an alias and plv/ries fi. fa, and a vendiüoni exponas, which might have followed in ease of a levy, to the process of taking a transcript to the County of Guilford, and having the judgment docketed, and an execution issued from that county But the case does not come within that provision, for the party had “acquired no lienL The lien acquired by fi. fa. expires at its return, unless there be a levy, and' even the lien acquired, by a levy is waived by taking out an alias fi.fa. instead of following up the levy, by a ven. ex.
This fatal defect, to-wit: The want of a lien, cannot be supplied by any analogy drawn from Johnson v. Sedberry, 65 N. C. 1, which was relied on for that purpose.
Per Curiam. There is no error.